Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-14-00867-CR

                                     Roberto FLORES-MORALES,
                                               Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                     From the County Court at Law No. 14, Bexar County, Texas
                                      Trial Court No. 447516
                             Honorable Bill C. White, Judge Presiding 1

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        SIGNED September 23, 2015.


                                                        _____________________________
                                                        Luz Elena D. Chapa, Justice




1
  The judgment was signed by the Honorable Bill C. White, former judge sitting by assignment. However, the
Honorable Brenda Chapman, former judge sitting by assignment, presided over the hearing on the motion to suppress
and ruled on the motion.